Citation Nr: 1401809	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-43 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for right knee instability.

2. Entitlement to a rating in excess of 10 percent for limitation of motion, torn cruciate ligament with internal derangement of the right knee.

3.  Entitlement to service connection for a right hip disability, to include as secondary to the service-connected right knee disabilities.

4.  Entitlement to service connection for a right ankle disability, to include as secondary to the service-connected right knee disabilities.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to November 1990.

These matters are before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the claims file indicates that a remand is required for further development of the claims.  In a September 2012 submission, the Veteran identified outstanding relevant treatment records from the VA Medical Center (VAMC) in Dallas, dated from January 2012 to the present.  The Board notes that the most recent VA treatment note is dated in August 2010.  Therefore, all VA treatment records for the Veteran from the Dallas VAMC dated from August 2010 to the present should be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Additionally, at an August 1992 VA examination, the Veteran complained of pain in his ankles and hips, stating that he had been seen in April 1992 at Fort Sam Houston Ortho.  It is not clear from the Veteran's comment whether he was referring to a VA or private facility.  Therefore, the Veteran should be asked to provide such information for the source of the April 1992 treatment and also to indentify other private or VA treatment he has received for his right ankle and right hip.  Thereafter, all identified records should be obtained.  

Finally, the Board determines that the VA opinions received with respect to the etiology of the Veteran's right ankle and right hip disabilities are inadequate.   
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The September 2011 VA examiner opined that the right hip disability was less likely as not caused or aggravated by the service-connected right knee disability.  The examiner's rationale for this opinion was that the examiner knew of no medical authority or peer reviewed medical literature that could support such a contention.  However, this rationale does not address the Veteran's disabilities and medical history with any specificity.

The examiner also determined that the right ankle disability was less likely as not caused or aggravated by the service-connected right knee disability.  The same rationale was provided as for the right hip disability.  In addition, the examiner stated that no biomechanical disturbance of gait was noted at the examination.  The examiner did not discuss the fact that the Veteran has had a limp in the past, as noted at the September 2005 examination.  Moreover, the examiner did not address the right ankle sprain sustained by the Veteran in August 1993 when his right knee gave way and caused him to fall.  Therefore, the Board determines that another VA opinion should be obtained on the question of the etiology of the Veteran's right ankle and right hip disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private treatment for his right ankle and right hip disabilities and to either provide the records or authorize VA to obtain them on his behalf.  The request should also specify that the Veteran should submit or authorize VA to obtain the records for his April 1992 treatment at Fort Sam Houston Ortho.  All requests and responses, positive and negative, must be documented in the claims file.

Two attempts must be made to obtain any identified private records, unless the first attempt reveals that further attempts would be futile.  If records are identified but not obtained, the Veteran must be informed of that fact, informed what steps were taken to obtain them, and informed that the claim will be adjudicated without the records but that if he obtains and submits them at a later date the claim may be readjudicated.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505; 126 Stat. 1165, 1191-93.

2.  Associate with the claims file all treatment notes dated from August 2010 to the present from the Dallas VAMC and any associated outpatient clinics.  All requests and responses, positive and negative, must be documented in the claims file.

3.  Send the claims file to the September 2011 VA examiner or to another equally qualified examiner if he is unavailable, and request an addendum to the September 2011 VA opinions.  After review of the claims file, the examiner should respond to the following:

a. Is it at least as likely as not (i.e. a 50 percent probability or more ) that the Veteran's right hip disability is caused or aggravated by his service-connected right knee disability, including any biomechanical shift that may have occurred, past or present, as a result of the right knee disability, to include a limp noted on VA examination in September 2005?  If the examiner finds that the right hip disability has been aggravated by the service-connected right knee disability, to the extent possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the right hip before onset of aggravation.  

b. Is it at least as likely as not (i.e. a 50 percent probability or more ) that the Veteran's right ankle disability is caused or aggravated by his service-connected right knee disability, including any biomechanical shift that may have occurred, past or present, as a result of right knee disability, to include injury to the right ankle noted on a VA treatment report in August 1993?  If the examiner finds that the right ankle disability has been aggravated by the service-connected right knee disability, to the extent possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the right ankle before onset of aggravation.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion offered must be provided.

If it is determined that the necessary opinions cannot be formed without additional clinical examination of the Veteran, another VA examination should be scheduled.

4. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


